Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 15 requires “obtain, from a controller through an interface, Motion State Information (MSI) for a motion of a movable apparatus, wherein the MSI comprises information of a speed and information of a direction of the movable apparatus; obtain, from a physical layer of a radio node comprising the device, Channel State Information (CSI); associate the CSI and the MSI to obtain mapping information; and store the mapping information to obtain stored mapping information.”
 	Independent claim 20 requires “obtaining, from a controller through an interface, Motion State Information (MSI) for a motion of a movable apparatus, wherein the MSI comprises information of a speed or information of a direction of the movable apparatus; obtaining, from a physical layer of a radio node, channel state information (CSI); associating the CSI and the MSI to obtain mapping information; and storing the mapping information to obtain stored mapping information.”
 	Independent claim 24 requires “obtaining, from a controller through an interface, motion state information (MSI) for a motion of a movable apparatus, wherein the MSI comprises information of a speed and information of a direction of the movable apparatus; measuring, at a physical layer of the radio node, channel state information (CSI); associating, at a Motion-Aware 
 	The prior art of record (in particular, Qian et al (US 2014/0179332) (hereinafter Qian) does not disclose, with respect to claim 1, “obtain, from a controller through an interface, Motion State Information (MSI) for a motion of a movable apparatus, wherein the MSI comprises information of a speed and information of a direction of the movable apparatus; obtain, from a physical layer of a radio node comprising the device, Channel State Information (CSI); associate the CSI and the MSI to obtain mapping information; and store the mapping information to obtain stored mapping information.” as claimed.  Rather, Qian discloses a method for determining link adaptation parameters for a wireless device.  Qian discloses a current position of the UE is received by a base station, and a future position of the UE is predicted based on the current position of the UE and an estimate of the UE speed and moving direction (see Qian, p. [0040]. The current speed of the UE may be estimated based on historical position data of the UE. The moving direction may be predicted by the base station using map information and historical positioning information. Next, pathloss values related to the UE in the predicted future position are retrieved (see Qian, p. [0041]).  The same reasoning applies to claims 20 and 24.   Accordingly, claims 15-28 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477